In the Missourt Court of Appeals
Eastern District

DIVISION TWO
PATRICK R. CONN, ) No. ED107600
)
Appellant, ) Appeal from the Circuit Court
) of Washington County
VS. )
) Honorable Wendy L. Wexler Horn
STATE OF MISSOURI, )
)
Respondent. ) FILED: December 10, 2019

Introduction

Patrick R. Conn (“Conn”) appeals from the judgment of the motion court denying his
Rule 24.035! motion for post-conviction relief. Because Conn absconded for more than eighteen
months, we dismiss the appeal! pursuant to the escape rule.

Factual and Procedural History

 

The State charged Conn with one count of assault in the first degree, one count of armed
criminal action, and one count of endangering the welfare of a child, all arising out of an incident
in which Conn struck a minor with a tire iron and his fists. In November 2010, Conn pleaded
guilty to assault in the first degree and to endangering the welfare of a child in exchange for
dismissal of the armed criminal action charge. The plea court accepted Conn’s plea and

sentenced Conn to ten years in prison for assault in the first degree and seven years in prison for

 

! All rule references are to Mo. R. Crim. P. 2016.

 
endangering the welfare of a child, with the sentences to be served concurrently. The plea court
suspended the execution of the sentences and placed Conn on supervised probation for five
years.

In July 2012, while still on probation, Conn was arrested for committing domestic assault
against his brother. Conn admitted that he had been drinking at the time and tested positive for
alcohol. One of the conditions of Conn’s probation was that he would not consume alcohol.
Conn did not notify his probation officer of his arrest within 48 hours thereof, as required by the
terms of his probation.

In May 2013, Conn was arrested for property damage. Conn was convicted, placed on
bench probation for two years, and given a suspended imposition of sentence.

In July 2013, a police officer was dispatched in response to a report that a man was
attacking a woman in the middle of a road. Upon arrival, the police officer found Conn and his
wife. Conn’s wife was crying and told the police officer that Conn had beaten her up. Conn
then ran from the scene. The police officer instructed Conn to stop, which he did not do. The
police officer pursued Conn but lost sight of him. Later that day, two police officers located and
arrested Conn.

In September 2013, Conn failed to report for his scheduled appointment with his
probation officer as required by the terms of his probation. In October 2013, Conn’s probation
officer attempted to meet with Conn at his last known address. Conn’s wife told the probation
officer that Conn no longer lived at that address and had not lived there for two months. Conn
was required to obtain advance permission from his probation officer before making any change
in residency, which he had not done. In November 2013, Conn again failed to report to his

probation officer.

 
Later in November 2013, Conn’s probation officer filed a report stating that Conn’s
current residence was unknown and declaring Conn an absconder. Later that month, the court
scheduled a probation violation hearing for January 2014 and issued a capias warrant for Conn.
In June 2015, approximately nineteen months later, the warrant was served on Conn.

In September 2015, Conn made an initial appearance in the hearing court as required for
a probation violation hearing. However, when the case was recalled later that day, Conn did not
appear. The hearing court ordered Conn’s bond revoked and issued another capias warrant for
Conn. The warrant was served nineteen days later.

In November 2015, a probation violation hearing was held. Conn admitted to violating
the reporting requirements of his probation. The hearing court revoked probation and executed
Conn’s prison sentences.

In April 2016, Conn filed a pro se Rule 24.035 motion for post-conviction relief. In
October 2016, Conn filed an amended motion. The amended motion made numerous claims,
including a claim that no factual basis was established for his first-degree assault conviction.
The motion court conducted an evidentiary hearing and denied Conn’s motion.

The motion court’s initial findings of fact and conclusions of law did not address Conn’s
no-factual-basis claim. Thus, this Court dismissed Conn’s initial appeal for lack of a final
judgment. Conn v. State, 564 $.W.3d 386 (Mo. App. E.D. 2018). On remand, the motion court

considered the claim and again denied the motion. Conn now appeals.

Point on Appeal

In his sole point on appeal, Conn contends the motion court clearly erred in denying his
Rule 24.035 motion for post-conviction relief because his guilty plea was not knowing or

voluntary because no factual basis was established for his conviction.

 
Discussion

The State urges this Court to apply the escape rule to this case and dismiss Conn’s
appeal. A reviewing court may invoke the escape rule “to protect the orderly and efficient use of
its resources.” State v. Troupe, 891 S.W.2d 808, 811 (Mo. banc 1995). “The escape rule is a
judicially-created doctrine that operates to deny the right of appeal to a criminal defendant who
escapes justice.” Parsons v. State, 383 S.W.3d 71, 73 (Mo. App. E.D. 2012) (internal quotation
omitted). We can apply the escape rule in post-conviction cases, and we may invoke it whether
the motion court reached the merits of the movant’s claim or whether the motion court itself
applied the escape rule. Wartenbe v. State, 583 S.W.3d 115, 121 (Mo. App. E.D. 2019) (internal
citation omitted). “[A]pplication of the escape rule . . . requires a relationship between the
escape and prejudice to the criminal justice system|.]” Troupe, 891 S.W.2d at 810. However,
once it is established that the escape resulted in prejudice, the ultimate decision to apply the
escape rule is discretionary. Wartenbe, 583 S.W.3d at 121.

One important limitation on the escape rule is that it “cannot be invoked to preclude a
review of errors alleged to have occurred after the movant is returned to custody.” Id. at 122
(internal citation omitted). Here, Conn’s point on appeal concerns only his entry of a guilty plea
prior to his escape. Because the errors alleged in Conn’s petition would have occurred before
Conn was returned to custody, the escape rule is applicable. See id.

Approximately nineteen months passed between Conn being declared an absconder and
service of the first capias warrant. Approximately eighteen months passed between the dates of
Conn’s initially scheduled probation violation hearing and the probation violation hearing at
which Conn initially appeared. Conn then fled again (requiring the issuance of a second capias
warrant), delaying his probation violation hearing for an additional two months. Conn’s escapes

delayed the proceedings for approximately twenty months which necessarily prejudiced the

4

 

 

 
criminal justice system. See Troupe, 891 S.W.2d at 811 (“[A] delay of more than eight months
necessarily has an adverse impact on the criminal justice system.”).

We prudently exercise our discretion to apply the escape rule under these circumstances.
First, as discussed, the prejudicial delay was significant. Second, Conn violated the terms of his
probation repeatedly. See Wartenbe, 583 S.W.3d 115, 123 (internal citations omitted) (“This
Court repeatedly has found that absconding after violating the terms of probation demonstrates
the requisite contempt for the judicial process justifying dismissal of the absconder’s claim under
the escape rule.”). These violations included a conviction for property damage and two arrests
for violent offenses. Finally, Conn attempted to escape from the consequences of the criminal
Justice system not only once, but three times; Conn fled from police officers attempting to arrest
him while on probation, and after initially reporting for his second-scheduled probation violation
hearing he fled again. “Those who seek the protection of this legal system must . . . be willing to
abide by its rules and decisions.” Troupe, 891 S.W.2d at 810 (quoting State v. Wright, 763
S.W.2d 167, 168-69 (Mo. App. W.D. 1988)). Given the facts before us, not invoking the escape
rule would serve only to embolden a blatant and callous disregard for the judicial system.

Conn’s multiple escapes demonstrate an absolute disdain for our judicial system and
adversely impacted the criminal justice system. Accordingly, we deny Conn’s appeal without
reaching the substantive merits of his appeal. See Troupe, 891 S.W.2d at 811.

Conclusion

LO Ana 3——

KDRT S. ODENWALD, Judge

The appeal is dismissed.

Philip M. Hess, P.J., concurs.
Lisa P. Page, J., concurs.